DETAILED ACTION
This Office action is in response to an RCE submitted on July 12, 2021.
Claims 14-17 and 20-33 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed July 12, 2021, with respect to prior art rejection of claims 14-17 and 20-33 have been fully considered and are persuasive.  The prior art rejection of claims 14-17 and 20-33 has been withdrawn. 

Allowable Subject Matter
Claims 14-17 and 20-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for a first communication device, comprising: 
being configured with a plurality of resource pools via a first RRC (Radio Resource Control) signaling by a base station for a cell, wherein the first RRC signaling indicates each resource pool in the plurality of resource pools is associated with one resource pool ID (Identity); 
being configured with a configuration for sidelink SPS (Semi-Persistent Scheduling) via a second RRC signaling, wherein the configuration for sidelink SPS includes a resource pool ID indicated in the first RRC signaling; and 
using a resource in a resource pool of the plurality of resource pools to perform a transmission on a device-to-device interface based on the configuration, wherein the resource pool is associated with the resource pool ID.
Lu et al. (EP 3606208 A1, “Lu”) disclose a base station configuring a UE with a first transmission resource pool 21 and a second transmission resource pool 22 (see FIG. 2 and ¶¶ 57, 79), where the UE receives configuration information of the first transmission resource pool and configuration information of the second transmission resource pool via RRC signaling (see FIG. 2 and ¶ 57), and the configuration information includes a resource pool index of the first transmission resource pool and a resource pool index of the second transmission resource pool (see ¶ 57). Lu also discloses that the UE can use the transmission resource pools according to a SPS process (see ¶¶ 73, 93). 

Kim et al. (US 2017/0230956 A1, “Kim) discloses a base station providing notification of the location of a Scheduling Assignment (SA) subframe through a RRC signaling (see step S2410 in FIG. 24 and ¶ 506) and providing a Scheduling Grant (SG) via PDCCH DCI, which instructs activation of the SA subframe previously notified with RRC signaling (see S2420 in FIG. 24 and ¶ 506). Kim also disclose that a special index can be defined so that an association between RRC signaling and activation DCI can be checked.
However, Kim does not disclose a first RRC signaling indicating configuration of multiple resource pools and the corresponding resource pool ID of each resource pool, and a second RRC signaling indicating configuration for sidelink SPS and including a resource pool ID indicated in the first RRC signaling.
As shown above, the prior arts of record do not disclose, alone or in combination, wherein the first RRC signaling indicates each resource pool in the plurality of resource pools is associated with one resource pool ID (Identity); being configured with a configuration for sidelink SPS (Semi-Persistent Scheduling) via a second RRC signaling, wherein the configuration for sidelink SPS includes a resource pool ID indicated in the first RRC signaling; and using a resource in a resource pool of the plurality of resource pools to perform a transmission on a device-to-device interface based on the configuration, wherein the resource pool is associated with the resource pool ID.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 15-17 and 32-33 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 20-31, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474